Citation Nr: 0804250	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-39 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss with 
left ear injury, including as secondary to blast.

2.  Entitlement to service connection for residuals of blast 
injury to the left hand. 

3.  Entitlement to a compensable evaluation for residuals of 
left third finger injury.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty for more than 20 years prior to 
his retirement in May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for hearing loss with left 
ear injury, including as secondary to blast is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have current residuals of blast 
injury to the left hand (other than for the service-connected 
left third finger injury) related to service. 

2.  The veteran's service-connected residuals of left third 
finger injury have not been manifested by ankylosis.  


CONCLUSIONS OF LAW

1.  Residuals of blast injury to the left hand (other than 
residuals of left third finger injury) were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  The criteria for a compensable evaluation for residuals 
of left third finger injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.20, 4.27, 4.31, 4.71a, Diagnostic Code (DC) 5226.     







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2004, March 2005, June 
2005, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Residuals of Blast Injury to the Left Hand

The problem in this case is that the veteran does not have 
any residuals of blast injury to the left hand disability 
other than for which he is already service connected, i.e. 
residuals of left third finger injury.  VA afforded the 
veteran a hand examination in March 2005.  During the 
examination the veteran complained of a tingling sensation in 
the interphalangeal joints of all of his fingers relieved 
only by running water over his hand and massaging it.  He 
also complained of intermittent swelling.  Examination of the 
left hand, with the exception of the long finger, appeared to 
be normal.  There was no scarring, soft tissues were in good 
condition, capillary refill was normal, hand was not tender, 
there was no sensory loss, motor function was good, and he 
was easily able to oppose the thumb at the tip of all four 
digits.  The veteran was able to oppose the digits into the 
palmar crease firmly and make a fist satisfactorily.  Range 
of motion, flexion, and extension of the radial and ulnar 
deviation of the wrist were normal, as was pronation and 
supination of the forearm.  The examiner reiterated that 
there was no abnormality of the left hand with the exception 
of the service-connected finger.  He also indicated that the 
symptoms were "somewhat bizarre and consistent with no 
medical problem that would be associated with this man's 
injury."  In conclusion, the examiner stated that he did not 
feel that there was any significant change or any abnormality 
noted in the left hand.  While the claims folder was 
unavailable for review, the examiner noted that the claims 
folder was not "absolutely essentially" in making a 
determination given the nature of the injury and the 
"complete lack of abnormal findings."  The findings on this 
examination are consistent with the service medical records, 
including the separation examination, which reflects normal 
upper extremities, and the absence of objective findings of 
left hand disability in other clinical data of record.  

Without a current hand disability (other than the service-
connected left third finger disability discussed below), 
service connection is not warranted.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992). Therefore, service connection for residuals of blast 
injury to the left hand is not warranted.   

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has any residuals of blast injury to the left hand 
disability, other than the service-connected left third 
finger, related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Left Third Finger Injury

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's finger disability has been evaluated under DC 
5299-5226.  A designation of DC 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5226 indicates that the 
disability has been rated as analogous to ankylosis of the 
middle finger.  See 38 C.F.R. §§ 4.20, 4.27.

Under DC 5226, a 10 percent disability evaluation is assigned 
for unfavorable or favorable ankylosis of the long finger of 
the major or minor hand.  38 C.F.R. § 4.71a, DC 5226. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

VA afforded the veteran a hand examination in March 2005, the 
report of which noted a very minimal and almost undetectable 
ulnar rotation of the long finger distal phalanx of the left 
hand (which was the non-dominant hand).  As noted above, the 
left hand showed no scarring, soft tissues were in good 
condition, capillary refill was normal, hand was not tender, 
there was no sensory loss, and motor function was good.  The 
veteran was easily able to oppose the thumb at the tip of all 
four digits.  He was able to oppose the digits into the 
palmar crease firmly, and make a fist satisfactorily; range 
of motion, flexion, extension of the radial and ulnar 
deviation of the wrist, and pronation and supination of the 
forearm were all normal.  

As there is no evidence of ankylosis of the left middle 
finger, a compensable evaluation is not warranted under DC 
5226.

The Board has considered other possible ratings which may 
provide the veteran with a higher rating.  DC 5229, for 
limitation of motion of the index or long finger,  assigns a 
10 percent disability evaluation when there is limitation of 
motion with a gap of one inch (2.5 cm) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or, with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5229.  However, the veteran has been noted to 
have normal range of motion as noted in the March 2005 VA 
examination report.  Therefore, a higher evaluation under DC 
5229 is not warranted.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the veteran's symptoms are supported by 
pathology consistent with the assigned non-compensable 
rating, and no higher.  As there is no evidence of functional 
loss due to pain or functional loss due to weakness, 
fatigability, incoordination or pain on movement, an 
additional rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests it prevented him from 
working.  The existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of blast injury to the left 
hand is denied. 

A compensable evaluation for residuals of left third finger 
injury is denied.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran contends that that he has a hole in his left ear from 
service which has lead to hearing loss.  Service medical 
records show that during active service in August 1983 the 
veteran was involved in an explosive accident for which he 
was hospitalized for one day.  Injury was primarily to the 
left hand but a physical examination also revealed a 
hemorrhagic tympanic membrane with a traumatic perforation in 
the superior posterior quadrant rendering abnormal 
evaluations of auditory acuity, external ear, and 
canals/drums.  Upon discharge from the hospital, the veteran 
was prescribed cortisporin otic suspension ear drops.  Post-
service medical records which include a VA clinical record 
dated in December 2000 noted the veteran's complaint of 
bilateral ear pressure.  Review of systems revealed no ear 
problems and an assessment of vertigo was noted.  In August 
2004, he complained of high pitched ringing which subsided 
and a diagnosis of vertigo, probably inner ear infections, 
was noted.  On remand, the veteran should be afforded an ear 
examination to determine whether he has a current left ear 
injury with hearing loss related to the service notations of 
ear injury.       

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an ear and 
hearing examination to ascertain the 
nature and etiology of any current ear 
and/or hearing loss disorder, including 
specifically, an assessment as to 
whether any current disorder is 
etiologically related to the in-service 
notation of hemorrhagic tympanic 
membrane.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  The examiner should 
provide an opinion as to whether there 
is a 50 percent probability or greater 
that any current ear disorder is 
causally or etiologically related to 
the veteran's period of active service, 
including the in-service notation of 
hemorrhagic tympanic membrane.  The 
examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state. 

2.	Then, readjudicate the claim for 
service connection for hearing loss 
with left ear injury, including as 
secondary to blast.  If further action 
remains adverse to the veteran, provide 
the veteran with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


